EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm To the Board of Directors BULK ENERGY TRANSPORT (HOLDINGS) LIMITED: We consent to the inclusion in the registration statement on Form F-1 of SEANERGY MARITIME HOLDINGS CORP. (the "Company") of our report dated September11, 2009, with respect to the consolidated balance sheets of BULK ENERGY TRANSPORT (HOLDINGS) LIMITED as of December31, 2008 and 2007, and the related consolidated statements of income, changes in equity and cash flows for each of the years in the two-year period ended December31, 2008, and the period from December18, 2006 (inception)to December31, 2006, which report appears in the Company's Registration Statement on Form F-1 filed on May 14, 2010. We consent to the references to our firm under the caption "Experts" in the prospectus. /s/ KPMG Certified Auditors AE Athens, Greece May 14, 2010 SK 26
